DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claims 1 & 20, “measuring component” (because A – “measuring component” is the placeholder/nonce term, B – “to obtain a measurement of an aspect of the knocked-down case” designates the function, and C – no additional structure is provided in the claim body, thus “measuring component” is understood as equivalent to “means for obtaining a measurement of an aspect of the knocked-down case”). A review of the specification suggests that the corresponding structure is a scanner or a camera, as described in ¶ [0056] of the specification, or equivalent.
Regarding claims 1 & 20, “calculation component” (because A – “calculation component” is the placeholder/nonce term, B – “to determine a difference between the obtained measurement and a standard measurement” designates the function, and C – no additional structure is provided in the claim body, thus “calculation component” is understood as equivalent to “means for determining a difference between the obtained measurement and a standard measurement”). A review of the specification suggests that the corresponding structure is programming executed by the processing unit as described in ¶ [0057] of the specification, or equivalent.
Regarding claims 1 & 20, “case handling tool” (because A – “case handling tool” is the placeholder/nonce term, B – “to at least partially erect the knocked-down case into an erected case” designates the function, and C – no additional structure is provided in the claim body, thus “case handling tool” is understood as equivalent to “means for partially erect the knocked-down case into an erected case”). A review of the specification suggests that the corresponding structure is a robotic arm as described in ¶ [0061] of the specification, or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2017/0151669), in view of Clark (US 2014/0038802 A1), and in further view of Clary (US 5,212,656).
Regarding claim 1, Maruyama teaches a system to inspect and assemble a knocked-down case (See Figs 1 & 2 illustrating a robotic system {#1} configured to inspect and assemble a knocked-down case {see abstract & ¶'s [0013] - [0014]}), comprising:
a memory device (See ¶ [0443] describing that the system utilizes a “computer-readable recording medium” including a memory system {RAM or ROM} as part of the control device {Fig 2, #51});
a processor in communication with the memory device (See ¶ [0139] describing a processor {CPU} in communication with a control section {#51} and a memory {#113});
a measuring component (See Fig 1, #11-1 & #11-2. See ¶ [0123] describing the image pickup sections as cameras. See further ¶'s [0128] - [0129] describing the measuring components {image pickup sections}) to obtain a measurement of an aspect of the knocked-down case (See ¶ [0128] - [0130] describing that the measuring components obtain information/measurements {images} the knocked-down case);
a case-handling tool (See Fig 1, #41-1 & 41-2) to at least partially erect the knocked-down case into an erected case (See Figs 10-13 illustrating the erecting of a box from a folded state {Fig 10} to an erected state {Fig 13}. See further ¶ [0177] - [0191]); and
a programming component executed by the processor, to operate the case-handling tool, wherein the programming component is configured based at least in part on data obtained from the indicia read by the measuring component (See ¶'s [0140] - [0142] describing the central program controlling operation of the case handling tool, based in part from data read by measuring components {see ¶ [0136] - [0139]}).
Maruyama does not specifically teach wherein the measuring component comprises a scanner reading indicia including data having dimensions of the knocked-down case;
a calculation component to determine a difference between the obtained measurement and a standard measurement.
	Clark teaches a measuring component to obtain a measurement of an aspect of the knocked-down case (See ¶ [0023] describing an image processing device), wherein the measuring component comprises a scanner reading indicia including data having dimensions of the knocked-down case (See ¶ [0023] - [0024] describing the image processing device scanning the barcode on the knocked down case. See further ¶ [0024] & Fig 3 illustrating that the scanner reads indicia including data having dimensions of the knocked down case {see Fig 3, #305}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama to incorporate the teachings of Clark to include a scanner which reads indicia on a knocked-down case with the motivation of providing large amounts of information to the robotic system in a quick manner, as recognized by Clark in ¶ [0021] – [0022]. This would allow for the adjustment of the robotic control system according to said scanned indicia, thus improving the control with added functionality.
	Maruyama in view of Clark does not specifically teach a calculation component to determine a difference between the obtained measurement and a standard measurement.
	Clary teaches a calculation component to determine a difference between the obtained measurement and a standard measurement (See col 5, lines 45-63 describing the determination of a value, and a comparison of the determined value to a stored value).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama in view of Clark to incorporate the teachings of Clary to include a calculation component which determines a difference between an obtained measurement and a standard/stored measurement, with the motivation of providing a method by which the process can be evaluated – determining if the formed boxes are being folded in the correct manner, as recognized by Clary in col 6, lns 20-25 & col 6, lns 38-42.

Regarding claim 2, Maruyama does not specifically teach wherein the indicia comprises data describing one or more of: a type of the case; dimensions of the type of the case; the dimensions of the case on which the indicia are printed.
	Clark teaches wherein the indicia comprises data describing one or more of: a type of the case; dimensions of the type of the case; the dimensions of the case on which the indicia are printed (See ¶ [0022] describing that a barcode {indicia} includes information such as a size of a case {package, see Fig 1}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama to incorporate the teachings of Clark to include a scanner which reads indicia on a knocked-down case with the motivation of providing large amounts of information to the robotic system in a quick manner, as recognized by Clark in ¶ [0021] – [0022]. This would allow for the adjustment of the robotic control system according to said scanned indicia, thus improving the control with added functionality.

Regarding claim 3, Maruyama does not specifically teach wherein the indicia include at least one measurement.
	Clark teaches wherein the indicia include at least one measurement (See ¶ [0022] & [0024] describing that a measured dimension is part of the indicia. See further Fig 3 illustrating a step of identifying case dimensions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama to incorporate the teachings of Clark to include a scanner which reads indicia on a knocked-down case with the motivation of providing large amounts of information to the robotic system in a quick manner, as recognized by Clark in ¶ [0021] – [0022]. This would allow for the adjustment of the robotic control system according to said scanned indicia, thus improving the control with added functionality.
	
Regarding claim 4, Maruyama in view of Clark does not specifically teach wherein the calculation component is configured to perform calculations comprising: determining a difference between the obtained measurement and at least one end of a range of standard measurements.
	Clary teaches wherein the calculation component is configured to perform calculations comprising: determining a difference between the obtained measurement and at least one end of a range of standard measurements (See col 5, lines 45-63).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama in view of Clark to incorporate the teachings of Clary to include a calculation component which determines a difference between an obtained measurement and a standard/stored measurement, with the motivation of providing a method by which the process can be evaluated – determining if the formed boxes are being folded in the correct manner, as recognized by Clary in col 6, lns 20-25 & col 6, lns 38-42.

Regarding claim 5, Maruyama further teaches wherein: the case-handling tool is one of a plurality of case-handling tools (See Fig 1 illustrating multiple case handling tools {#41-1 & #41-2});
the programming component is one of a plurality of programming components (See ¶ [0131], [0138]-[0139], & [0202] describing that multiple programs can be set in the control system {#51});
each case-handling tool is associated with a respective programming component (See ¶ [0202] - [0213] describing that the programming components are associated with the case handling tools for folding a knocked-down case);
and each programming component is configured to output control signals to its respective case-handling tool based at least in part on output from at least one of the measuring component and the calculation component (See Fig 1 illustrating a box-folding robot {see abstract} which is controlled via a control mechanism {#51}. The robot further includes two image sensors {#11-1,#11-2} which communicate with the control mechanism to provide information from the detected images. See further ¶ [0122], [0128], & [0140]. See further ¶ [0201] - "Respective kinds of processing explained below are performed by the robot 1 according to the control of the robot 1 by the control device 51. The robot 1 is capable of using the first manipulator MNP1 and the first end effector END1 and using the second manipulator MNP2 and the second end effector END2. The control device 51 may use, for the control of the robot 1, for example, image information output from the image pickup sections (the first image pickup section 11-1, the second image pickup section 11-2, the third image pickup section 21-1, the fourth image pickup section 21-2)...").

Regarding claim 6, Maruyama further teaches the case-handling tool comprises a robotic arm and an end-of-arm tool (See Fig 1 illustrating the case handling tool as a robotic arm and end of arm tool); and
the programming component is configured provide control signals causing the robotic arm and the end-of-arm tool to grasp the knocked-down case at a pick-off location based at least in part on output from at least one of the measuring component and the calculation component (See ¶ [0128] - [0131 & [0136] - [0142] describing that the control system  {#51} controls the robotic end of arm tool {see [0177] - [0185]} based on output from the measuring component {#11-1 & 11-2} and the calculation component {#132}).

Regarding claim 7, Maruyama further teaches the case-handling tool comprises a robotic arm and end-of-arm tool (See Fig 1 illustrating the case handling tool as a robotic arm and end of arm tool); and
the programming component is configured provide control signals causing the robotic arm and the end-of-arm tool to place the erected case at a location that is based at least in part on output from at least one of the measuring component and the calculation component (See Figs 10-15 illustrating a work operation wherein a folded down box is completely erected. See further ¶ [0140] - [0142]).

Regarding claim 11, Maruyama further teaches the case-handling tool comprises a robotic arm and end-of-arm tool (See Fig 1 illustrating the case handling tool as a robotic arm and end of arm tool); and
the programming component is configured provide control signals to adjust a path of travel of the robotic arm and end-of-arm tool based at least in part on output from at least one of the measuring component and the calculation component (See ¶ [0136] - [0142] {particularly ¶ [0141]} describing the adjustment of the robot control operation based on output from the determination section {#132} which uses input from the measuring component {#131/#11-1/#11-2}).

Regarding claim 20, Maruyama teaches a system for assembly of a case (See Figs 1 & 2 illustrating a robotic system {#1} configured to inspect and assemble a knocked-down case {see abstract & ¶'s [0013] - [0014]}), comprising:
a memory device (See ¶ [0443] describing that the system utilizes a “computer-readable recording medium” including a memory system {RAM or ROM} as part of the control device {Fig 2, #51});
a processor in communication with the memory device (See ¶ [0139] describing a processor {CPU} in communication with a control section {#51} and a memory {#113});
a measuring component (See Fig 1, #11-1 & #11-2. See ¶ [0123] describing the image pickup sections as cameras. See further ¶'s [0128] - [0129] describing the measuring components {image pickup sections}) to obtain a measurement of an aspect of the case (See ¶ [0128] - [0130] describing that the measuring components obtain information/measurements {images} the knocked-down case);
a case-handling tool (See Fig 1, #41-1 & 41-2) to at least partially assembly the case (See Figs 10-13 illustrating the erecting of a box from a folded state {Fig 10} to an erected state {Fig 13}. See further ¶ [0177] - [0191]); 
a programming component executed by the processor, to operate the case- handling tool, wherein the programming component is configured based at least in part on output from at least one of the measuring component and the calculation component (See ¶'s [0140] - [0142] describing the central program controlling operation of the case handling tool, based in part from data read by measuring components {see ¶ [0136] - [0139]} and based on a determination section {#132}).
Maruyama does not specifically teach a calculation component to determine a difference between the obtained measurement and a standard measurement, or a printing tool to print indicia on the case, wherein the indicia comprise one or more measurements of aspects of the case.
	Clark teaches a printing tool to print indicia on the case, wherein the indicia comprise one or more measurements of aspects of the case (See ¶ [0017] describing a printing tool to print indicia on a knocked-down case).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama to incorporate the teachings of Clark to include a printing tool which prints indicia on a knocked-down case with the motivation of providing large amounts of information to the robotic system in a quick manner, as recognized by Clark in ¶ [0021] – [0022]. This would allow for the adjustment of the robotic control system according to the scanned indicia which have been printed onto the case, thus improving the control with added functionality.
	Maruyama in view of Clark does not specifically teach a calculation component to determine a difference between the obtained measurement and a standard measurement.
	Clary teaches a calculation component to determine a difference between the obtained measurement and a standard measurement (See col 5, lines 45-63 describing the determination of a value, and a comparison of the determined value to a stored value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama in view of Clark to incorporate the teachings of Clary to include a calculation component which determines a difference between an obtained measurement and a standard/stored measurement, with the motivation of providing a method by which the process can be evaluated – determining if the formed boxes are being folded in the correct manner, as recognized by Clary in col 6, lns 20-25 & col 6, lns 38-42..

Regarding claim 21, Maruyama in view of Clark does not specifically teach wherein the measuring component is configured to measure distances between two case features, the case features comprising: a corrugation of case material; an edge of case material; an edge of the case; a score of the case; and a fold of the case.
	Clary teaches wherein the measuring component is configured to measure distances between two case features, the case features comprising: a corrugation of case material; an edge of case material; an edge of the case; a score of the case; and a fold of the case (See Fig 5 illustrating that a measuring component determines distances between edges of the case and edges of the material. See further col 5, ln 45 - col 6, ln19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama in view of Clark to incorporate the teachings of Clary to include a calculation component which determines a difference between an obtained measurement (such as the measurement between two distances as described above) and a standard/stored measurement, with the motivation of providing a method by which the process can be evaluated – determining if the formed boxes are being folded in the correct manner, as recognized by Clary in col 6, lns 20-25 & col 6, lns 38-42.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Clark and Clary, in further view of Osterhout (US 2017/0361560 A1), and in further view of Johnson (US 2018/0126683 A1).
Regarding claim 22, Maruyama further teaches a folding tool (See Fig 1, #41-1 & 41-2) to fold case material along one or more fold-lines created by the scoring tool (See Figs 10-13 illustrating the erecting of a box from a folded state {Fig 10} to an erected state {Fig 13}. See further ¶ [0177] - [0191]).
	However, Maruyama in view of Clark and Clary does not specifically teach a rotating tool to orient corrugations of the case; a cutting tool to make one or more edges of the case; a scoring tool to score the case to create one or more fold-lines of the case; a taping tool to tape together two edges of the case.
	Osterhout teaches a rotating tool to orient corrugations of the case (#126. See further ¶ [0056]);
a cutting tool to make one or more edges of the case (See Fig 1, #112. ¶ [0037] - "After the sheet material 104 passes through the feed changer 110, the sheet material 104 passes through the converter assembly 112, where one or more conversion functions are performed on the sheet material 104 to form a box template from the sheet material 104. The conversion functions may include cutting, creasing, bending, folding, perforating, and/or scoring the sheet material 104 in order to form a box template therefrom.");
a scoring tool to score the case to create one or more fold-lines of the case (See Fig 1, #112. ¶ [0037] - "After the sheet material 104 passes through the feed changer 110, the sheet material 104 passes through the converter assembly 112, where one or more conversion functions are performed on the sheet material 104 to form a box template from the sheet material 104. The conversion functions may include cutting, creasing, bending, folding, perforating, and/or scoring the sheet material 104 in order to form a box template therefrom.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama in view of Clark and Clary to incorporate the teachings of Osterhout to include a rotating tool, a cutting tool, and a scoring tool with the motivation of providing a device for transforming paperboard into a suitable box-template, for later forming into a box, as described by Osterhout in ¶ [0002].
However, none of Maruyama, Clark, Clary, or Osterhout specifically teach a taping tool to tape together two edges of the case.
	Johnson teaches a taping tool to tape together two edges of the case (#108. See further ¶ [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama in view of Clark, Clary, and Osterhout to incorporate the teachings of Johnson to include a taping tool with the motivation of providing a method to connect the major flaps together to form a partially-erected box to then fill with products, as recognized by Johnson in ¶ [0021].	

Response to Applicant’s Arguments
Applicant’s arguments, see Pgs 12-13, filed 06/30/2022, with respect to the rejection of claim 21 under 35 USC 112b have been fully considered and are persuasive. The rejection of claim 21 under 35 USC 112b has been withdrawn. 
Applicant’s arguments, see Pgs 13-19, filed 06/30/2022, with respect to the rejection(s) of claims 1-7, 11, 20, and 21 under 35 USC 103 over Clary in view of Maruyama have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Maruyama in view of Clark, and in further view of Clary as demonstrated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731